Title: George Washington to the Senate and the House of Representatives, [2 December 1793]
From: Washington, George,Jefferson, Thomas
To: Congress



Gentlemen of the Senate
[2 Dec. 1793]

As the present situation of the several nations of Europe, and especially of those with which the US. have important relations, cannot but render the state of things between them and us matter of interesting enquiry to the legislature, and may indeed give rise to deliberations to which they alone are competent, I have thought it my duty to communicate to them certain correspondences which have taken place.
The Representative and Executive bodies of France have manifested generally a friendly attachment to this country, have given advantages to our commerce and navigation, and have made overtures for placing these advantages on permanent ground. A decree however of the National assembly, subjecting vessels laden with provisions to be carried into their ports, and making enemy goods lawful prize in the vessel of a friend, contrary to our treaty, tho revoked at one time as to the US. has been since extended to their vessels also, as has been recently stated to us. Representations on this subject will be immediately given in charge to our minister there, and the result shall be communicated to the legislature.
It is with extreme concern I have to inform you that the proceedings of the person whom they have unfortunately appointed their Minister Plenipy. here have breathed nothing of the friendly spirit of the nation which sent him. Their tendency on the contrary has been to involve us in war abroad, and discord and anarchy at home. So far as his acts, or those of his agents, have threatened our immediate commitment in the war, or flagrant insult to the authority of the laws, their effect has been counteracted by the ordinary cognisance of the laws, and by an exertion of the powers confided to me. Where their danger was not imminent, they have been borne with, from sentiments of regard to his nation, from a sense of their friendship towards us,  from a conviction that they would not suffer us to remain long exposed to the action of a person who has so little respected our mutual dispositions, and, I will add, from a reliance on the firmness of my fellow-citizens in their principles of peace and order.—In the mean time I have respected and pursued the stipulations of our treaties, according to what I judged their true sense; and have witheld no act of friendship which their affairs have called for from us, and which justice to others left us free to perform.—I have gone further. Rather than employ force for the restitution of certain vessels which I deemed the US. bound to restore, I thought it more adviseable to satisfy the parties by avowing it to be my opinion, that if restitution
 were not made, it would be incumbent on the US. to make compensation. The papers now communicated will more particularly apprize you of these transactions.
The vexations and spoliation understood to have been committed, on our vessels and commerce, by the cruizers and officers of some of the belligerent powers, appeared to require attention. The proofs of these however not having been brought forward, the description of citizens supposed to have suffered were notified, that on furnishing them to the Executive, due measures would be taken to obtain redress of the past, and more effectual provisions against the future. Should such documents be furnished, proper representations will be made thereon, with a just reliance on a redress proportioned to the exigency of the case.
The British government having undertaken, by orders to the Commanders of their armed vessels, to restrain generally our commerce in corn and other provisions to their own ports and those of their friends, the instructions now communicated were immediately forwarded to our minister at that court. In the mean time some discussions on the subject, took place between him and them. These are also laid before you; and I may expect to learn the result of his special instructions in time to make it known to the legislature during their present session.
Very early after the arrival of a British minister here, mutual explanations on the inexecution of the treaty of peace were entered into with that minister. These are now laid before you for your information.
On the subjects of mutual interest between this country and Spain, negociations and conferences are now depending. The public good requiring that the present state of these should be made known to the legislature in confidence only, they shall be the subject of a separate and subsequent communication.
